Citation Nr: 1225379	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  07-10 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for muscle damage to the right lower back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2006 (right hip disability) and March 2009 (muscle damage, right lower back) by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran presented testimony at a May 2012 video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

During the appeal period service connection was granted for degenerative joint disease (DJD), lumbar spine, and neuropathy of the right leg, secondary to the lumbar spine disabilty.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has a chronic right hip disability related to his military service.

2.  The Veteran's currently diagnosed muscle damage, described as right lower erector spinae tightness and pain, cannot be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for muscle damage to the right lower back, residuals of a localized trauma, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As for the Veteran's claim seeking service connection for a right hip disability,  February 2005 and April 2007 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board's decision below has also granted service connection for muscle damage to the right lower back, residuals of a localized trauma.  Thus, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

The RO has obtained all of the Veteran's service treatment records, and identified post service treatment records.  He has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices, and has provided testimony before the Board at a May 2012 video conference.  

The Veteran has been provided with VA examinations in February 2005, October 2007, March 2008, and September 2010.  The examinations were adequate for rating purposes because they were based on thorough examinations, a description of the Veteran's pertinent medical history, a review of the claims file, and appropriate testing and because they provided etiology opinions with supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also described the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

In Bryant v. Shinseki, 23 Vet. App. 488  (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board's video conference hearing, the Acting Veterans Law Judge (AVLJ) noted the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted by a representative from the Disabled American Veterans (DAV) during the hearing.  The representative and the AVLJ asked questions to ascertain the extent of any in-service complaints, events, or injuries, and whether the Veteran's current disabilities are related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection. Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).  Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Background

At a video conference hearing in May 2012, the Veteran testified that his claimed right hip and muscle damage to the right lower back were both the result of a shrapnel injury he suffered during service.  He indicated that he had been struck in the back by shrapnel from an exploding Japanese aircraft.  The shrapnel struck his belted knife breaking it in two.  It did not penetrate his back or break the skin, but it left bruises on the right hip and lower back.  The Veteran did not receive any treatment at the time of the incident or subsequently during service.  His back and right hip hurt the next day and he reported that it has continued to hurt ever since.

The June 1943 service entrance examination and the March 1946 separation examination were both silent as to any right hip disability.  

In a February 2005 VA examination report the examiner reviewed the claims file and medical records.  The Veteran reported being struck in the back by shrapnel which broke his knife but did not penetrate his skin.  He showed the examiner an approximately 4 pound jagged piece of shrapnel that allegedly struck him.  Examination revealed the lumbosacral area to be tender at the right lumbar paraspinous area.   X-rays revealed slight disc space narrowing throughout lumbar spine.  Both hip joints were maintained with no fractures or bony destructive lesions.  The examiner concluded that the Veteran had no right hip disability.  The examiner also noted that he did have tenderness on his back (right of the lumbar vertebrae) where the piece of shrapnel hit his knife.  Other contributing factors were old age, inactivity, and diet.

Subsequent to the examination, in July 2007, the RO granted service connection for DJD, osteoarthritis, lumbar spine.  In that rating decision the RO noted the in service shrapnel injury and the tenderness of the right lumbar paraspinous region.  

In an October 2007 VA examination the claims file and medical records were reviewed.   The VA examiner noted no history of hospitalization, trauma or neoplasm of the right hip.  Physical examination revealed no abnormal weight bearing or gait.  There was no evidence of deformity, giving way, or instability, stiffness, weakness, locking, or effusion.   There was no inflammatory arthritis or ankylosis and no bone loss.  X-rays revealed intact bilateral hips with symmetrical trace degeneration only; which was an age and activity related chronic progressive disease.  

The VA examiner opined that it was not likely that the Veteran's current hip disability was related to his inservice injury in April 1945.  In support of this opinion, the VA examiner noted that the injury was not documented in the service treatment records, or for 35 to 45 years after discharge from the service.  He noted the Veteran's right hip disability was an age related chronic progressive diagnosis that most likely could have happened and worsened with time even without military service.  While the Veteran never reported any cervical injury or left hip injury in service, he currently also had DJD of the cervical spine and bilateral mild DJD of both hips which points to the etiology of his lower back pain and right hip pain as secondary to his age related DJD of the spine rather than a history of a remote injury in service.

In March 2008, a VA muscle examination was conducted.  The VA examiner noted that the claims file and medical records were reviewed.  The Veteran brought in the broken knife, and the piece of shrapnel, as well as the jacket he wore at the time of the injury to show the examiner.  The examiner noted that the Veteran had required no sutures nor had he voided any blood at the time of injury; but he has had pain in the right flank since that time.  There was no history of hospitalization, trauma or neoplasm to the muscle.  The muscle involved was the right lower back and flank.  There was no through and through missile wound, bone, nerve, vascular, or tendon injury.  

Examination revealed that the right lower back was mildly tender over the area reported hit by shrapnel.  There were no residuals of nerve, tendon or bone damage.  There was no muscle herniation, deep fascia or muscle substance damage.  There was no limitation of joint due to muscle disease.  The Veteran could turn in his chair, pick up envelopes, bend over, undress and redress.  The examiner diagnosed neuropathy to the right leg secondary to the DDD or DJD of the lumbar spine, and not the old contusion to the right lower back/flank.  The examiner further noted that he had no doubt that the Veteran had residual muscle damage, "but I know of no medical evidence linking a contusion in this area to neuropathy in a lower extremity."

Subsequent to the examination in March 2009 the RO granted service connection for neuropathy, right leg; and, denied service connection for muscle damage, right lower back.

In a September 2010 VA examination the examiner opined that there were two issues overlapping.

First, he has considerable right lower erectus spinae tightness and pain with deep palpation; this is not due to lumbar spine problems or peripheral nerve problems (the right sciatic nerve).  It is consistent with old chronic localized trauma with probable scar tissue deep within the muscle tissue, scar tissue sufficient to entrap small local nerves and cause chronic pain.  There is no diagnostic test for this.  It is a clinical diagnosis.

Second he does have an element of lumbar disc disease with right leg sciatica causing pain and loss of strength in the right leg. This would not have caused the deep tenderness of the erectus spinae muscle which apparently dates back to the alleged shrapnel knife episode described in the history.  I am unable to confirm this aspect of his history, and I did advise [the veteran] of this.

I.  Analysis, right hip disability, residual of a localized trauma to the lower back.

The service medical records are entirely silent as to any complaints, treatment, or injury to the right hip during service, and the March 1946 separation examination was silent as to any right hip condition.

The February 2005 VA examination revealed that both hip joints were maintained with no fractures or bony destructive lesions, and X-rays revealed a normal right hip.  The examiner opined that the Veteran had no right hip problem.  

In the October 2007 VA examination, the examiner noted no history of hospitalization, trauma, or neoplasm of the right hip; no evidence of deformity, giving way, or instability, stiffness, weakness, locking, or effusion.  Examination revealed no abnormal weight bearing or gait and he did not use assistive devices to ambulate.  There was no evidence of inflammatory arthritis, ankylosis, or bone loss.  X-rays revealed intact bilateral hips with symmetrical trace degeneration only which the examiner opined was noted to often be an age related chronic progressive diagnosis that most likely could have happened and worsened with time even without military service.  

In this case, the Veteran is seeking entitlement to service connection for residuals of a localized trauma to the right lower back and flank, described as a right hip disability.  Other than the Veteran's contentions of problems with his right hip since his military service, the record contains no evidence of any current right hip disability related to the Veteran's military service.  The Board notes that service connection is in effect for neuropathy of the right leg.  The Board also notes the Veteran had some mild degenerative arthritis of his weight bearing joints (including his hips) noted to be an age related chronic progressive diagnosis, not related to his military service.  

In reaching this conclusion, the Board fully accepts the Veteran's contentions that he was injured by a piece of shrapnel during his military service in World War II. The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., pain or weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Veteran's statements are competent evidence to report his inservice injury, as well as ongoing symptoms of pain and sensitivity in his right hip, these statements are not competent evidence to establish a diagnosis or etiology of current residuals of the localized trauma in his right hip.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). The Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent. Id.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A lay person is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise and his statements are not a competent medical opinion on a matter so complex as the diagnosis of any current right hip condition or to the etiologic relationship between any current symptoms in the right hip and the localized trauma to his lower right back during his military service over 60 years ago.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  That is, the evidence does not show that the Veteran has the medical training and expertise necessary to render etiological opinions in instances or circumstances that are beyond the knowledge of a lay person. 

Moreover, to the extent that the Veteran contends that service connection is warranted based on a continuity of symptomatology since his military service, the Board finds that the Veteran's contentions are inconsistent and not supported by the evidence.  Specifically, the Veteran's March 1946 separation examination found the Veteran's right hip to be normal.  A review of the post service treatment records also fails to show any complaints or diagnoses of a right hip disability for decades.  In particular, no right hip disability was shown in the February 2005 VA examination over 59 years after service separation.   Thus, the Veteran reports of ongoing symptomatology have been inconsistent. See Caluza v. Brown, 7 Vet. App. 498, 511   (1995) (noting that credibility may be impeached by a showing of inconsistent statements and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Accordingly, service connection for a right hip disability, is not warranted, as the competent, probative, and credible evidence does not show any current residuals of the localized trauma to the lower back, described as a right hip disability.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a right hip disability, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Analysis, residuals, muscle damage to the right lower back.

The Board concludes that the evidence documents a history of a trauma to the lower right back during service.  Each of his VA examinations has identified tenderness in the muscles of the right lower quadrant of the back.  In the March 2008 VA examination, the examiner noted that he had no doubt that the Veteran had residual muscle damage in his right lower back.  In the September 2010 VA examination, the examiner diagnosed the condition as right lower erectus spinae tightness and pain, consistent with his old chronic localized trauma during service.    

The medical records document current muscle damage described as right lower erectus spinae tightness and pain, and there is a medical opinion linking the condition to service and no contrary opinion or evidence.  Thus, the Board concludes that the Veteran's claim for service connection for muscle damage to the right lower back is warranted. 

The Board acknowledges that the Veteran may already be receiving compensation for this condition pursuant to the 20 percent disability rating assigned to his service-connected degenerative joint disease, osteoarthritis, lumbar spine.  Nevertheless, service connection is granted to clarify the scope of his service-connected residuals of injury to the lumbar spine.


ORDER

Service connection for a right hip disability is denied.

Service connection for muscle damage to the right lower back, residuals of a localized trauma, is granted.
. 


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


